UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1352


MOUNIR BEN HASSINE,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 22, 2015              Decided:   January 28, 2016


Before GREGORY, SHEDD, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Visuvanathan Rudrakumaran, New York, New York, for Petitioner.
Benjamin C. Mizer, Principal Deputy Assistant Attorney General,
Shelley R. Goad, Assistant Director, Kristin Moresi, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Mounir       Ben    Hassine,         a   native        and    citizen      of        Tunisia,

petitions for review of an order of the Board of Immigration

Appeals          dismissing      his    appeal          from    the   immigration            judge’s

denial of his requests for withholding of removal and protection

under       the    Convention         Against       Torture. *         We    have       thoroughly

reviewed the record, including the transcript of Ben Hassine’s

merits hearing and all supporting evidence.                                 We conclude that

the record evidence does not compel a ruling contrary to any of

the         administrative             factual           findings,          see         8      U.S.C.

§ 1252(b)(4)(B) (2012), and that substantial evidence supports

the Board’s decision.                  See Gomis, 571 F.3d at 359.                      We further

find        no   abuse     of    discretion         in    the    Board’s         denial       of   Ben

Hassine’s motion to remand or in the immigration judge’s denial

of his motion for a continuance.

        Accordingly,            we    deny    the       petition      for    review         for    the

reasons stated by the Board.                     In re: Ben Hassine (B.I.A. Mar. 4,

2015).           We dispense with oral argument because the facts and

legal       contentions         are    adequately         presented         in    the       materials




        *
       Ben Hassine does not                   challenge the denial of his asylum
claim as untimely, and in                    any event, we lack jurisdiction to
review this finding. See 8                   U.S.C. § 1158(a)(3) (2012); Gomis v.
Holder, 571 F.3d 353, 358-59                 (4th Cir. 2009).



                                                    2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                             PETITION DENIED




                                     3